Case 6:17-cv-00919-CEM-GJK Document 93 Filed 10/11/18 Page 1 of 2 PageID 1134




                           UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

ESTATE OF IBRAGIM TODASHEV.
by HASSAN SHILBY, as personal
representative,

                       Plaintiff,

v.                                                           Case No: 6:17-cv-919-Orl-41GJK

UNITED STATES OF AMERICA, et al,

                       Defendant.


                                      ORDER TO STRIKE
       This cause came on for consideration on Plaintiff’s counsel’s Notice of Unavailability (the

“Notice”). Doc. No. 92. The rules of this Court do not provide for filing a notice of unavailability

as a method to avoid abiding by deadlines and schedules established by the Court or to extend the

time for responding to motions. Counsel may notify opposing counsel of his unavailability and

request that his schedule be accommodated. With respect to deadlines for filing documents with

the Court, attending hearings, or otherwise, counsel must file a motion for an enlargement of time

or a continuance of a hearing or deposition date, as appropriate. It is impractical for the Court to

be required to search the docket of each case for notices of unavailability before setting hearings

and response deadlines.

       For these reasons, counsel may not rely upon the filing of a notice of unavailability as a

basis to excuse his appearance before the Court as required or to comply with a deadline

established by the Court or governing rules of procedures. Accordingly, it is hereby ORDERED
Case 6:17-cv-00919-CEM-GJK Document 93 Filed 10/11/18 Page 2 of 2 PageID 1135



that the Notice (Doc. No. 92) is STRICKEN.

       DONE and ORDERED in Orlando, Florida, on October 11, 2018.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             -2-
